Citation Nr: 1708143	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-32 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected schizoaffective disorder disability.

2.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to the service-connected schizoaffective disorder disability. 

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to the service-connected schizoaffective disorder disability. 

4.  Entitlement to service connection for obstructive sleep apnea as secondary to the service-connected schizoaffective disorder disability.

5.  Entitlement to service connection for diabetes mellitus

6.  Entitlement to service connection for hypertension.

7.  Entitlement to special monthly compensation based on aid and attendance or housebound status.
8.  Entitlement to an initial rating in excess of 50 percent for schizoaffective disorder prior to August 15, 2011. 

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to August 15, 2011.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to June 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the July 2007, October 2008, and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) service connection for erectile dysfunction, to include as secondary to the service-connected schizoaffective disorder disability; (2) service connection for a gastrointestinal disorder, to include as secondary to the service-connected schizoaffective disorder disability; (3) service connection for IBS, to include as secondary to the service-connected schizoaffective disorder disability; (4) service connection for obstructive sleep apnea as secondary to the service-connected schizoaffective disorder disability; (5) service connection for diabetes mellitus; (6) service connection for hypertension; and (7) entitlement to special monthly compensation based on aid and attendance/housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating period prior to June 20, 2007, the Veteran's schizoaffective disorder has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood.

2.  For the initial rating period prior to June 20, 2007, the Veteran's schizoaffective disorder has not more nearly approximated total occupational and social impairment.

3.  For the rating period from June 20, 2007 through August 14, 2011, the Veteran's schizoaffective disorder symptoms have more nearly approximated total occupational and social impairment.

4.  For the rating period prior to June 20, 2007, the Veteran was unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected psychiatric disability. 


CONCLUSIONS OF LAW

1.  For the initial rating period prior to June 20, 2007, the criteria for a 70 percent rating, but no higher, for schizoaffective disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9211 (2016).
2.  For the rating period from June 20, 2007 to August 14, 2011, the criteria for a 100 percent rating for schizoaffective disorder have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9211 (2016).

3.  For the rating period prior to June 20, 2007, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to initial adjudication.  Concerning the appeal for a higher initial schizoaffective disorder rating, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

With regard to the duty to assist, VA has obtained private and VA treatment records, and the Veteran's statements.  Further, in November 2005, May 2007, November 2009, and May 2012 VA provided the Veteran with VA psychiatric examinations to determine the nature and severity of his psychiatric disability.  The respective VA psychiatric examination reports were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's psychiatric disability at the times of the examinations.  As such, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the claim of a higher initial rating for schizoaffective disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).

VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

The Veteran is in receipt of a 50 percent rating for schizoaffective disorder prior to August 15, 2011 under Diagnostic Code 9211.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9211.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9211.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 
GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work). 
Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014), the DSM IV is applicable to this case.  However, according to the DSM 5, clinicians do not typically assess GAF scores.  The DSM 5 introduction states that it was recommended that the GAF be dropped from DSM 5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  
In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).  

Rating Analysis for Schizoaffective Disorder Prior to August 15, 2011

By way of procedural background, in a July 2007 rating decision, the Veteran was initially granted service connection for major depressive disorder and was assigned a 50 percent rating effective November 23, 2004 (the date of the Veteran's initial claim for VA benefits for bipolar disorder).  Thereafter, in April 2008, the Veteran's representative filed a notice of disagreement with the rating assigned in the July 2007 rating decision.  A statement of the case was issued in April 2010 and the Veteran submitted his substantive appeal in May 2010.

Thereafter, in a December 2015 rating decision, the RO recharacterized the Veteran's psychiatric issue as "schizoaffective disorder, depressive type with alcohol abuse and posttraumatic stress disorder (formally DC 9434, major depressive disorder with psychotic features)."  The RO awarded a 100 percent evaluation, effective August 15, 2011.  The Veteran disagreed with the effective date of the 100 percent award.

The Veteran has had numerous psychiatric diagnoses throughout the rating period on appeal, including major depressive disorder, bipolar disorder, PTSD, and schizoaffective disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  As such, the Veteran's psychiatric disability (most recently characterized as schizoaffective disorder) is on appeal from the initial July 2007 rating decision.  

Accordingly, the Board will consider whether a rating in excess of 50 percent is warranted for the rating period from November 23, 2004 to August 14, 2011.  Such analysis will necessarily address whether the Veteran's specific contention that the 100 percent award should be assigned prior to August 15, 2011.  The Board however will not address the rating period from to August 15, 2011, as the Veteran is already in receipt of the maximum (100 percent) schedular disability rating for schizoaffective disorder during that period.
The evidence includes treatment records from Alta Vista Mental Health Service.  In a December 2004 treatment record, the Veteran's speech was normal, his mood was depressed, and his thoughts were within normal limits.  He had fair judgment and good impulse control.  It was noted that the Veteran had a positive outlook on life.  There were no suicidal or homicidal ideations.  In a January 2005 treatment note, the Veteran reported mood swings, difficulty sleeping, anxiety attacks, and trembling.     There were no suicidal or homicidal ideations.  The Veteran reported being pleased with his current work and his income.  

The evidence also includes a November 2005 VA psychiatric examination.  During the evaluation, the Veteran stated that he was divorced and was living alone in a mobile home.  He also reported that he was only working part-time for approximately one year.  However, it was noted that the Veteran had missed a lot of work due to his "emotional condition."  The Veteran stated that about 30 percent of the time he felt neither high nor low.  The remaining time, he felt low and then high.  During the low periods, he reported severe depression, poor sleep, and poor appetite.  He also reported low energy, difficulty thinking and concentrating.  Upon mental status examination, the Veteran denied any history or present delusions, hallucinations, or obsessional rituals recently; although he did, in the past, have both auditory hallucinations and delusions.  There was no suicidal or homicidal ideation and his judgment and memory were not impaired.  The examiner stated that the Veteran suffered from atypical bipolar II type disorder.  There had been historical notes that he suffered from psychotic episodes from time to time.  In the past year, the examiner indicated that the Veteran's GAF score was, at best, 50, indicative of serious symptoms or any serious impairment in social, occupational or school functioning. 

The Veteran was afforded another VA examination in May 2007.  The examiner indicated that records from the Center for Health Care Services were reviewed from February of 2002 until October of 2004.  During that time, the Veteran was variously diagnosed with schizoaffective disorder, bipolar disorder, major depressive disorder, and bipolar disorder.  He received counseling treatment as an outpatient from October of 2004 to February of 2005.  He was admitted to the Nix Hospital from October 3 through October 6, 2001, because of suicidal ideation and racing thoughts and impaired ability to go to sleep.  During the evaluation, the Veteran reported occasional episodes of depression.  When asked about hallucinations, he reported that the last time he heard voices was in March 2007.  The voice told him to hurt himself, but after calling his brother, the voice did not repeat itself.  The examiner stated that the Veteran had limited social contact and worked part-time as a vendor at sporting events and concerts.  It was also noted that the Veteran complained of depression and hallucinations.  Upon mental status examination, it was noted that the Veteran had passing thoughts of suicide.  The examiner indicated that the Veteran's symptoms were "moderate" and interfered moderately with his occupational functioning.  A GAF score of 55 was assigned, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The evidence also includes a June 20, 2007 psychiatric admission report from the Nix Health Care System.  The report indicated that the Veteran had walked into the clinic and reported feeling depressed and agitated.  He stated that he did not want to live anymore and that he would swallow tablets and jump in front of a car.  During the evaluation, the Veteran reported living alone on a farm.  He had been married twice, but was now divorced.  He also had one child, but was not very close to his daughter.  The Veteran reported that he was receiving disability and used to work as a concession stand worker, but stopped working in January of 2005.  The Veteran was admitted and assigned a GAF score of 20, reflective of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  The June 2007 Discharge Summary from the Nix Health Care System indicated that the Veteran struggled with depression and anxiety.  The discharge GAF score was 45, indicative of serious symptoms or any serious impairment in social, occupational or school functioning. 

VA treatment records include a December 2007 psychiatry clinic note where the Veteran reported occasional manic bipolar symptoms and auditory hallucinations telling him to hurt himself (most recently in June 2007).  He reported little socialization and occasionally isolated himself from his family.  Upon mental status examination, concentration was mildly impaired.  A GAF score of 57 was noted; however, the Veteran's GAF score in the past year was estimated to be 40, indicative of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.

The evidence also includes a July 2008 Initial Patient Screening report from Solara Behavioral Health Services.  The report indicated that the Veteran was experiencing "severe depression" and isolation with difficulty sleeping, loss of appetite, and some suicidal ideation.  The Veteran was admitted to the adult psychiatric hospitalization service.  During the evaluation, the Veteran reported being unemployed and reported occasional suicidal ideation.  A GAF score of 45 was assigned, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

During a November 2009 VA psychiatric examination, the examiner indicated that the Veteran had intermittent problems with depression, concentration, and anxiety. The last episode that the Veteran reported having hallucinations was in August 2009.  Specifically, the Veteran reported that he heard footsteps outside, but when he went to investigate, he did not find anyone and the noises did not return.  It was further noted that the Veteran enjoyed spending time with his family.  The examiner also indicated that the Veteran had problems with suicidal ideation in the past, but not for over a year.  The examiner stated that the Veteran experienced "frequent depressed mood that fluctuates."  In 2008, his depression was worse and he required increased psychotherapy.  In 2009, his functioning had been more stable.  He was close to his family and talked to them frequently.  A GAF score of 55 was assigned, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.

VA treatment records show that the Veteran was admitted on August 3, 2011, as a result of his schizoaffective disorder.  The admitting GAF score was 10, reflective of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood. Upon discharge on August 12, 2011, his GAF score was 36, similarly reflecting some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.   The admission note indicated that the Veteran was hearing voices telling him to kill himself by drinking himself to death.  It was noted that the Veteran did not feel that he could stay in control and that the voices were "very strong."  

The evidence also includes a May 2012 VA examination.  Although this examination was obtained after August 15, 2011, it discusses the Veteran's psychiatric history and symptoms.  As such, the Board finds that the May 2012 VA examination is relevant to the rating period prior to August 15, 2011.  During the May 2012 evaluation, the Veteran reported that he began seeing a psychiatrist in 2001 at the Health Care Services center and was placed on various medications.  He continued treatment there until 2007.  He began seeing a psychiatrist at the VA as well as a counselor, with continuing treatment to the present.  The Veteran was also noted to have had 3 post-service psychiatric hospitalizations, (2001, 2007, and 2011).  He also indicated that he last worked in 2007 because his "illness got worse."  The Veteran further reported that he thought about suicide "pretty often," but did not attempt suicide because he was scared.  The examiner indicated that the Veteran's symptoms included depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, mild memory loss, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and persistent delusions or hallucinations. 

The May 2012 VA examiner then indicated that, based upon the examination, the Veteran needed to seek follow-up treatment and the Veteran required continued psychiatric treatment.  It was noted that the Veteran had thoughts of injuring himself or others, but there was no imminent threat at the current time.  It was further noted that the Veteran had clear psychotic symptoms and was "very depressed."  He also described having "racing thoughts" involving his hallucinations.  The examiner specifically noted that the Veteran's functional impairment was "severe" and that, due to remaining psychotic, he remained unemployed.  A GAF score of 40 was assigned, indicative of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.
Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's schizoaffective disorder more nearly approximated a 70 percent disability rating for the period prior to June 20, 2007.

The evidence prior to June 20, 2007 includes the November 2005 VA psychiatric examination where the Veteran reported working part-time for approximately one year; however, it was noted that the Veteran had missed a lot of work due to his "emotional condition."  The Board finds that this reflects some deficiency in the Veteran's ability to work.  He also stated that he was divorced and was living alone in a mobile home.  The Veteran reported severe depression, poor sleep, and poor appetite, which are symptoms contemplated by the 30 and 70 percent rating criteria.  The November 2005 VA examiner also assigned a GAF score of 50, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  The Board finds that this GAF score is consistent with a 70 percent disability rating.  Further, the January 2005 treatment note from Alta Vista Mental Health Service indicated that the Veteran had mood swings, difficulty sleeping, anxiety attacks, and trembling.     

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's schizoaffective disorder more nearly approximates a 70 percent disability rating for the period prior to June 20, 2007.  

The Board further finds that a rating in excess of 70 percent is not warranted for the rating period prior to June 20, 2007.  Specifically, the Board finds that, for the rating period prior to June 20, 2007, the Veteran's symptoms do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130.

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall disability picture is already adequately contemplated by the 70 percent rating granted herein for the rating period prior to June 20, 2007.  The Veteran did suffer from disturbance of motivation and mood (depression and anxiety), anxiety attacks, and sleep impairment, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the Veteran's near-continuous depression, which is a symptom specifically contemplated under the 70 percent disability rating.  Moreover, the Veteran has not been noted to have neglect of personal appearance and hygiene.  The evidence also does not demonstrate that the Veteran has persistent delusions or hallucinations for the period prior to June 20, 2007.  

Additionally, the November 2005 VA psychiatric examination indicated that the Veteran was working part-time.  Although the Veteran indicated that he had missed work due to his "emotional condition," the Board finds that the Veteran's part-time employment demonstrates at least some ability to perform occupational tasks.  The Board finds that this does not more nearly approximate total occupational impairment.  Further, upon mental status examination during the November 2005 evaluation, the Veteran denied any history or present delusions, hallucinations, or obsessional rituals.  There were also no suicidal or homicidal ideations and his judgment and memory were not impaired.  Moreover, psychiatric treatment records for the rating period prior to June 20, 2007 show that the Veteran had fair judgment and good impulse control.  See Alta Vita treatment records.  It was noted that the Veteran had a positive outlook on life and there were no suicidal or homicidal ideation.  See Alta Vista Treatment records dated in December 2004 and January 2005.  The Veteran also reported being pleased with his current work and his income.  

For these reasons, the Board finds that the evidence of record, including the probative GAF scores in the record, do not demonstrate total occupational and social impairment for the rating period prior to June 20, 2007.  Accordingly, the Board finds that a 70 percent rating for schizoaffective disorder, but no higher, is warranted for the rating period prior to June 20, 2007.

The Board next finds that the evidence is in equipoise as to whether the Veteran's psychiatric disability more nearly approximated total occupational and social impairment for the rating period from June 20, 2007 to August 14, 2011.  As noted above, the Veteran was admitted on June 20, 2007 to the Nix Health Care System with feelings of increased depression and agitation.  He reported that he did not want to live anymore and that he would swallow tablets and jump in front of a car.  As of June 20, 2007, the evidence shows that the Veteran was living alone, was divorced, and did not have a close relationship with his daughter.  He also reported auditory hallucinations telling him to hurt himself (most recently in June 2007).  See VA treatment dated in December 2007.  The evidence beginning June 20, 2007 consistently shows symptoms of social isolation, hallucinations, and near-continuous depression with thoughts of suicide.  Moreover, although the Veteran was able to maintain some form of employment prior to 2007 (part-time), beginning December 2007, the Veteran reported that he became too disabled to work.  See February 2008 VA Form 21-8940.  He also specifically indicated that he last worked in 2007 because his "illness got worse."  See May 2012 VA examination report. 

Given the Veteran's severe symptoms during the rating period beginning June 20, 2007, to include GAF scores ranging from 20 to 57, the Board finds that, for the rating period from June 20, 2007 to August 14, 2011, the Veteran's psychiatric disability more nearly approximated total occupational and social impairment.  
For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 100 percent disability evaluation for schizoaffective disorder is more nearly approximated for the rating period from June 20, 2007 to August 14, 2011.

As previously noted, the Board need not address the rating period beginning August 15, 2011 as the Veteran is already in receipt of a 100 percent disability rating for his schizoaffective disorder as of that date.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's schizoaffective disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability.  The Veteran's symptoms for the period prior to June 20, 2007, have been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood due to such symptoms as near-continuous depression, mood swings, anxiety attacks, sleep impairment, and poor appetite.  All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, are part of the schedular rating criteria (which incorporate the DSM-IV criteria).  38 C.F.R. § 4.125 (2016).

Additionally, for the period from June 20, 2007, to August 14, 2011, a 100 percent rating has been assigned for the Veteran's schizoaffective disorder.  As there is no higher schedular or extraschedular rating legally possible, the extraschedular rating provisions at 38 C.F.R. § 3.321 (b)(1) (2016), which are only for application when the schedular rating is less than total (100 percent), are not potentially applicable for this period.  Further, all the psychiatric symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9211, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's total occupational and social impairment due to psychiatric symptoms is specifically included in the rating schedule, as the assigned 100 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology. 

Therefore, the Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  The Veteran's psychiatric disorder is his only adjudicated, service-connected disability.

TDIU Laws and Analysis

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C. A . § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Board notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

As a threshold matter, the Board notes that, prior to June 20, 2007, and pursuant to the decision herein, the Veteran was service-connected for schizoaffective disorder, rated as 70 percent disabling.  As such, the Veteran now meets the schedular criteria for TDIU by having at least a single service-connected disability ratable at 60 percent or more prior to June 20, 2007.  38 C.F.R. § 4.16 (a).

The Veteran submitted a formal application for a TDIU in February 2008.  He indicated that his highest gross earning in one year was $22,000 in 1991.  During the appeal period, the Veteran indicated that he worked part-time from 2004 to December 2007 at two jobs.  At one job, he earned $400 a month, and at the other job, he earned $150 a month.  He indicated that he became too disabled to work as of December 2007 as a result, in part, of his psychiatric disability.  He completed two years of college education.

While the evidence shows that the Veteran has worked on a part-time basis throughout the appeal period prior to June 20, 2007, marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a) (2016).

The Bureau of the Census found the poverty threshold to be $9,645 in 2004, $9,973 in 2005, $10,294 in 2006, and $10,590 in 2007.  Assuming that the Veteran worked part-time at both jobs from 2004 to 2007, he would have earned, at most, $6,600 per year.  This evidence shows that the Veteran earned a lower salary than the poverty level from 2004 to 2007.  As such, the Board finds that the Veteran's employment constituted marginal employment and may not be properly classified as substantially gainful employment.

Further, during the November 2005 VA psychiatric examination, the Veteran reported that he was only working part-time for approximately one year.  It was specifically noted that the Veteran had missed a lot of work due to his "emotional condition."  In the May 2007 VA examination, the examiner indicated that the Veteran was likely to continue to "only be able to work on a part-time basis."  The May 2012 VA examiner specifically noted that the Veteran's functional impairment was "severe" and that, due to remaining psychotic, he remained unemployed.

For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected psychiatric disability prevented him from securing and following substantially gainful employment consistent with his education and occupational experience.  Resolving reasonable doubt in the Veteran's favor, a TDIU is granted for the entire rating period prior to June 20, 2007.   

Regarding the rating period beginning June 20, 2007, the Veteran is already in receipt of a 100 percent schedular rating for his service-connected schizoaffective disorder.  The Veteran is also now in receipt of a total rating for the period prior to June 20, 2007 as a result of the Board's grant of a TDIU based on his psychiatric disability.

The Board notes that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

Currently, the Veteran has no service-connected disability other than his schizoaffective disorder disability.  As such, the provisions for SMC under  
38 U.S.C.A. § 1114 (s) involving a veteran who has a total (100 percent) disability rating for one service-connected disability, in addition to another disability rated as at least 60 percent disabling, are not for application at the present time.

ORDER

For the initial rating period prior to June 20, 2007, a 70 percent rating, but no higher, for schizoaffective disorder is granted, subject to the laws and regulations governing monetary benefits.

For the rating period from June 20, 2007, through August 14, 2011, a 100 percent rating for schizoaffective disorder is granted, subject to the laws and regulations governing monetary benefits.

A TDIU is granted for the rating period prior to June 20, 2007, subject to the laws and regulations governing monetary benefits.




REMAND

Erectile Dysfunction, Gastrointestinal Disorder, and IBS

In a February 2008 statement, the Veteran indicated that his erectile dysfunction and gastrointestinal disorders were possibly related to his service-connected psychiatric disability.  Specifically, the Veteran stated that his psychiatric medications affected his sex life and his gastrointestinal system.  The Veteran indicated that he had been taking Imodium for diarrhea and stated that he believed this was due to his psychiatric medications. 

The October 2008 rating decision denied the Veteran's claim for service connection for erectile dysfunction, gastrointestinal disorder, and IBS because the medical evidence of record failed to show that these disorders had been clinically diagnosed.

However, VA treatment records in Virtual VA dated in 2016 show that one of the Veteran's "active problems" includes "male erectile disorder."  Moreover, the Board finds that the Veteran is competent to describe symptoms capable of lay observation, such as erectile dysfunction.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, VA treatment records also show that the Veteran has gastroesophageal reflux disease and chronic diarrhea listed as "active problems."   

The Veteran has not been afforded VA examinations regarding his erectile dysfunction, gastrointestinal disorders, and/or the claimed IBS.  Accordingly, the Board finds that the Veteran should be afforded VA examinations to assist in determining the etiology of his disorders, to include whether they are caused or aggravated by his service-connected psychiatric disability, to include medication used to treat his psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), Allen v. Brown, 7 Vet. App. 439, 448 (1995).  




Obstructive Sleep Apnea

The Veteran maintains that he has sleep apnea secondary to his service-connected mental health disability (schizoaffective disorder).

The Veteran was afforded a VA examination in December 2015 to assist in determining the nature and etiology of his currently diagnosed obstructive sleep apnea (OSA).  The examiner reviewed the evidence of record and confirmed a diagnosis of OSA, first diagnosed in 2014.  It was then opined that the Veteran's OSA was less likely than not due to or aggravated by the service-connected schizoaffective disorder and/or medication to treat his mental disorder.  In support of this opinion, the examiner indicated that OSA occurred due to passive collapse of the oro-and/or nasopharynx during inspiration while asleep.  It was caused by anatomical abnormalities (e.g., obesity, redundant tissue in the soft palate, enlarged tonsils or uvula, low soft palate, large or posteriorly located tongue), as well as
neuromuscular disorders, and alcohol or other sedative use before bedtime.
Additional risk factors for OSA included male gender, advancing age, smoking,
and family history.  The examiner also noted that there was no pathophysiology to support the finding that mental illness, including schizoaffective disorder, was the etiology of OSA.  Specifically, the examiner stated that "to date there are no studies documenting Schizoaffective Disorder as the etiology of Obstructive Sleep Apnea."
Moreover, although the examiner noted that the medications such as Mirtazapine and/or Aripiprazole were associated with weight gain, the medication Venlafaxine was associated with weight loss. Additionally, the examiner indicated that "there is no supporting medical evidence in the available records documenting a causal relationship between the condition of Obstructive Sleep Apnea and Schizoaffective disorder and/or medication used to treat Schizoaffective Disorder."  Instead, the examiner opined that the Veteran's OSA was at least as likely as not proximately due to advancing age, male gender, and weight gain due to physical inactivity and dietary intake.

The Board finds that the December 2015 VA medical opinion is inadequate for several reasons.  First, although the examiner indicated that there were no studies documenting that Schizoaffective Disorder was related to Obstructive Sleep Apnea, the Veteran submitted several medical articles noting high rates of OSA among patients with schizophrenia.  In one study, titled Schizophrenia, obesity, and obstructive sleep apnea, the conclusion noted that obesity, male gender, and chronic neuroleptic administration were risk factors for obstructive sleep apnea in psychiatric patients.  Specifically, it was indicated that "Since patients with schizophrenia are often on long-term neuroleptic treatment, they may have high rates of obstructive sleep apnea, mediated via the weight gain produced by such medications."  

Regarding the claimed weight-gain associated with the Veteran's psychiatric medications, the December 2015 examiner acknowledged that Mirtazapine and/or Aripiprazole were associated with weight gain while Venlafaxine was associated with weight loss.  In sum, it appears that the examiner was suggesting that these medications (some causing weight gain and another causing weight-loss) did not result in significant fluctuation of the Veteran's weight.  However, the examiner did not address the fact that the Veteran is prescribed 2 weight-gaining medications 
(i. e., Mirtazapine and Aripiprazole), but only 1 medication causing weight-loss (Venlafaxine).  See March 2015 VA list of Active Outpatient Medications (in Virtual VA).  As such, and in consideration of the medical studies submitted by the Veteran, the Board finds that a new medical opinion is warranted to address these discrepancies.  

Manlicon Issues

In a March 2016 rating decision, the RO denied (1) service connection for diabetes mellitus; (2) service connection for hypertension; and (3) entitlement to special monthly compensation based on aid and attendance/housebound status.  In November 2016, the Veteran filed a notice of disagreement (NOD) with the March 2016 rating decision; however, a review of the record reveals that the Veteran has not been issued a Statement of the Case for these issues.  Accordingly, a remand is warranted.  See Manlicon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any erectile dysfunction that may be present.  The electronic claims file must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is causally related to the Veteran's active duty.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused or aggravated by his service-connected psychiatric disability or medication used to treat the service-connected psychiatric disability.

(c)  A complete rationale for any opinion expressed should be included in the examination report.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of the Veteran's gastrointestinal disorders and claimed IBS.  The electronic claims file must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following:

(a)  State whether the Veteran has a current diagnosis of a gastrointestinal disorder, including GERD and/or IBS. 

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastrointestinal disorder(s) is causally related to the Veteran's active duty.

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastrointestinal disorder(s) was caused or aggravated by his service-connected psychiatric disability or medication used to treat the service-connected psychiatric disability.

(c)  A complete rationale for any opinion expressed should be included in the examination report.

3.  Obtain a medical opinion, accompanied by a VA examination if necessary, regarding the Veteran's currently diagnosed obstructive sleep apnea.  The electronic claims file must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed obstructive sleep apnea is either caused or aggravated (increased in severity beyond the normal progress of the disorder) by service-connected schizoaffective disorder disability, to include medications prescribed for his mental disorder.

NOTE:  The examiner should specifically discuss the impact of the Veteran's currently prescribed psychiatric medications (Mirtazapine, Aripiprazole, Venlafaxine) and how they relate to weight gain/weight loss.

NOTE:  The examiner should discuss the medical articles submitted by the Veteran regarding the association between schizophrenia and obesity and sleep apnea, as a result of neuroleptic treatment.  See document in VBMS dated 12/31/2015).

(b)  A complete rationale for any opinion expressed should be included in the examination report.

4.  Issue a Statement of the Case to the Veteran and his representative concerning the claims for (1) service connection for diabetes mellitus; (2) service connection for hypertension; and (3) entitlement to special monthly compensation based on aid and attendance/housebound status.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider these issues.  Then, only if an appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


